DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Status of Claims
Due to communications filed 6/22/22, the following is a non-final first office action.  Claims 1-18 are pending in this application and are rejected as follows.  
Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title,

Claims 1-18 are rejected under 35 U.S.C, 101 because the claimed invention is directed to a judicial exception (l.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
	With regard to the present claims 1-18, these claim recites a series of steps and, therefore, is a process, and ultimately, is statutory.  
In addition, the claim recites a judicial exception.  The claims as a whole recite a “Method of Organizing Human Activities” and “Mental Processes”. The claimed invention is a method that allows for access, analysis and update of electronic agricultural records and farmer/vendor records, which is a both method of managing interactions between people and concepts performed in the human mind including an observation, evaluation, judgement and opinion). The mere nominal recitation of a generic computer/computer network does not take the claim out of the methods of the “Organizing Human Activities” and “Mental Processes” groupings. Thus, the claim recites an abstract idea. 
Furthermore, the claims are not integrated into a practical application.  The claim as a whole merely describes how to generally “apply” the concept of accessing, analyzing and updating communicating agricultural and farmer/vendor information in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing agricultural and farmer/vendor records update process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. 
Finally, the claims do not recite an inventive concept.  As noted previously, the claim as a whole merely describes how to generally “apply” the concept of accessing, analyzing and updating information related to agricultural and farmer/vendor records in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4, 8-13, 15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over O'BRIEN (US 20190266568 A1) and further in view of  WIPPERSTEG  (EP 1875792 B2).
 
As per claim 1, O'BRIEN discloses:
a central processing module, (Fig. 3-Fig. 5);
a vendors module for vendors, ([0037] In some cases, the whole dealer party C 234 may transfer the product to a local seller party E via another courier party D. Accordingly, similar to parties A and B, parties D and E generate corresponding blocks that are hashed into the blockchain 204, resulting in an updated blockchain which is then distributed among the parties in the group); and
a retailer module, ([0038], For example, the customer 302 may log into a retailer website by retrieving the customer profile from a database 306 of the retailer and generating the order that may include one or more products; [0060] At step 804, an order may be created by a computer (e.g., a retailer's computer) for a customer based on the customer's profile. For example, when a customer places an order online by logging into an online account of the customer, the order can be generated for the customer based on the customers profile saved online. The profile of the customer may be stored on a computer server of the retailer, and the computer generating the order may communicate with the computer server to retrieve the profile of the customer);
wherein the plurality of modules are selectively and operatively connected with each other, ([0075] With reference to FIG. 9, an exemplary system 900 can include a processing unit (CPU or processor) 920 and a system bus 910 that couples various system components including the system memory 930 such as read only memory (ROM) 940 and random access memory (RAM) 950 to the processor 920. The system 900 can include a cache of high speed memory connected directly with, in close proximity to, or integrated as part of the processor 920. The system 900 copies data from the memory 930 and/or the storage device 960 to the cache for quick access by the processor 920. In this way, the cache provides a performance boost that avoids processor 920 delays while waiting for data. These and other modules can control or be configured to control the processor 920 to perform various actions. Other system memory 930 may be available for use as well. The memory 930 can include multiple different types of memory with different performance characteristics. It can be appreciated that the disclosure may operate on a computing device 900 with more than one processor 920 or on a group or cluster of computing devices networked together to provide greater processing capability. The processor 920 can include any general purpose processor and a hardware module or software module, such as module 1 962, module 2 964, and module 3 966 stored in storage device 960, configured to control the processor 920 as well as a special-purpose processor where software instructions are incorporated into the actual processor design. The processor 920 may essentially be a completely self-contained computing system, containing multiple cores or processors, a bus, memory controller, cache, etc. A multi-core processor may be symmetric or asymmetric),
and each of the plurality of modules is augmented and integrated with at least one of blockchain technology, internet of things, artificial intelligence, the customer relationship management, and application programming interface, ([0026] In some configurations, communications between the devices can take the form of a blockchain, where each request and response made by devices can be added to the blockchain ledger. As any device takes an action (sending a request, sending a response to a request), that information is added to the blockchain. More specifically, the request, response, or other action is hashed into the previous blockchain. This new, updated blockchain is then distributed to the other devices within the group),
such that movement of the produce is recorded in real time and instantaneously, ([0018] Embodiments of the invention may provide real-time tracking as the product goes from sale, to delivery, to courier, to customer with an updated hash system. The hash system routinely updates throughout this process),
and when the produce is delivered to the retailer, the farmer and vendors are automatically paid for the produced delivered to the retailer, ([0018] In some embodiments, the disclosed method and system can be used for crowdsourced delivery of products through virtual currency. In such cases, customers can pay using virtual currency. Sellers can be paid through virtual currency. Couriers can be paid through virtual currency. Retailers can be paid through virtual currency.. Thus, all parties involved can track the delivery package throughout its delivery life… [0070] At step 822, the courier may be paid via the computer generating the order when the delivery of the order is confirmed. When the customer confirms the delivery, the system may automatically pay the courier via virtual or digital currency).

O'BRIEN does not specifically disclose the following however, WIPPERSTEG discloses”
a harvesting module operable to provide information related to harvesting of produce to the central processing module, (WIPPERSTEG  (EP 1875792 B2)  Figure 3 illustrates the mode of operation and the sequence of the method according to the invention on the basis of a specific application of an agricultural work machine 2. The agricultural work machine 2 is designed as a combine harvester 30. The combine harvester 30 has a control and evaluation unit 31 to which an ID address 32 has been assigned by the manufacturer, by means of which the combine harvester 30 can access the individualized website 9 of the superordinate data configurator 6 implemented as internet 7. An order module 20 for the combine harvester 30 was created via a vehicle fleet control center 33, which the combine harvester 30 can call up in the manner described above via the website 9 assigned to it in an individualized manner. The order concerns the harvesting of a usable territory 34 on which the grain harvest process chain has already begun. In the exemplary embodiment shown, a combine 35 and a so-called unloading vehicle 36 are shown symbolically for this purpose. The combine harvester 35 and the transport vehicle 36 have data exchange systems 37 which are known per se and are therefore not described in greater detail, by means of which they can exchange data with one another and with a central processing unit 38. In particular, position data are obtained in this way. Crop quantities and qualities exchanged. The central processing unit 38 thus produces an exact picture of the current degree of processing of the process grain harvest, in particular which areas of the usable territory 34 to be processed still have to be harvested. This information is transmitted from the computing unit 38, which acts as an external provider 18, to the Internet 7, the higher-level data configurator 6, via data transmission systems 39 known per se. The combine harvester 30 can integrate this information into its individualized website 9 as a grain harvest program module 22. It would also be conceivable that this integration is carried out directly by the external processing unit 38. Furthermore, the vehicle fleet control center 33 can at the same time assign a program module accounting 26 to the combine harvester 30, so that the services provided by the combine harvester 30 can finally be accounted for directly. The program modules 20, 22, 26 selected by way of example form the superordinate program module 28 comprising the data records 10 according to the invention).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by WIPPERSTEG in the systems of O'BRIEN, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

The following are not specifically disclosed by prior art, however, these components are no more than components obviously  used with CPU processing and vendor processing in order to be processing capable and ready to process information through both the CPU and the vendor:
 
comprising data management unit, analytics unit, business case making analysis unit, functionality unit, customer relationship management unit and financial unit;
comprising cold storage unit, pack house unit, processing center, distribution center, transportation unit and bankers unit, each operable to provide and seek information from the central processing unit;
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	
As per claim 2, O'BRIEN discloses:
wherein the central processing module comprises a central processing computer, a routine 14 notification module and an alarm device, ([0022] In some embodiments, a low power version of the key fob may be adhered to the package being delivered. This version of key fob may operate to track important or expensive items. The fob can communicate GPS coordinates to the couriers' smart device periodically. These time and location coordinates may be added to the blockchain ledger. The disclosed system can push notifications to the customer regarding the upcoming delivery);

wherein the central processing module is operable to control functionality of each of the modules, ([0075] With reference to FIG. 9, an exemplary system 900 can include a processing unit (CPU or processor) 920 and a system bus 910 that couples various system components including the system memory 930 such as read only memory (ROM) 940 and random access memory (RAM) 950 to the processor 920. The system 900 can include a cache of high speed memory connected directly with, in close proximity to, or integrated as part of the processor 920. The system 900 copies data from the memory 930 and/or the storage device 960 to the cache for quick access by the processor 920. In this way, the cache provides a performance boost that avoids processor 920 delays while waiting for data. These and other modules can control or be configured to control the processor 920 to perform various actions); and

wherein each of the modules is operable to request the central processing module to configure functionality of the one or more of the modules, ([0026] In some configurations, communications between the devices can take the form of a blockchain, where each request and response made by devices can be added to the blockchain ledger. As any device takes an action (sending a request, sending a response to a request), that information is added to the blockchain. More specifically, the request, response, or other action is hashed into the previous blockchain. This new, updated blockchain is then distributed to the other devices within the group).

As per claim 4, O'BRIEN discloses:
The integrated agriculture information and management system according to claim 1, wherein the cold storage unit includes a environmentally controlled structure adapted to store and secure the produce; [0051] The enterprise requirements may include sourcing/batching 612. The sourcing may refer to where the products of the order are located, and whether the courier can pick up those products from different locations. The batching may refer to whether those products can be delivery together or separately, and whether the courier is capable of meeting this requirements. The enterprise requirement may also include a cost 614 (e.g., the maximum cost the enterprise can offer to a courier). The enterprise requirement may also include delivery timelines or special service 616. For example, the enterprise may require a courier to be capable of delivering a temperature-controlled (cold) product, a fragile product, or a heavy product.

As per claim 8, O'BRIEN discloses:
wherein each of the modules includes at least one physical device; and wherein the internet of things is operable to connect the physical devices such that said devices interact and communicate with each other over an internet connection and the devices are remotely monitored and controlled.
([0075] With reference to FIG. 9, an exemplary system 900 can include a processing unit (CPU or processor) 920 and a system bus 910 that couples various system components including the system memory 930 such as read only memory (ROM) 940 and random access memory (RAM) 950 to the processor 920. The system 900 can include a cache of high speed memory connected directly with, in close proximity to, or integrated as part of the processor 920. The system 900 copies data from the memory 930 and/or the storage device 960 to the cache for quick access by the processor 920. In this way, the cache provides a performance boost that avoids processor 920 delays while waiting for data. These and other modules can control or be configured to control the processor 920 to perform various actions. Other system memory 930 may be available for use as well. The memory 930 can include multiple different types of memory with different performance characteristics. It can be appreciated that the disclosure may operate on a computing device 900 with more than one processor 920 or on a group or cluster of computing devices networked together to provide greater processing capability. The processor 920 can include any general purpose processor and a hardware module or software module, such as module 1 962, module 2 964, and module 3 966 stored in storage device 960, configured to control the processor 920 as well as a special-purpose processor where software instructions are incorporated into the actual processor design. The processor 920 may essentially be a completely self-contained computing system, containing multiple cores or processors, a bus, memory controller, cache, etc. A multi-core processor may be symmetric or asymmetric),

As per claim 9, O'BRIEN discloses:
wherein each of the modules includes at least one physical device; and wherein the internet of things is operable to connect the physical devices such that said devices interact and communicate with each other over an internet connection via one of connectivity methods including cellular, wireless fidelity, bluetooth, near field communication, electric power lines, [0021] In some embodiments, the courier may also use the key fob while shopping or picking up items for the customer. The courier can scan items on the shopping list into their smart device. If the system finds they match the customer's shopping list, the system can add the item to the blockchain and authorize payment to the store. In some embodiments, the customer can also have a key fob to streamline transactions. The fob can communicate using low power Bluetooth, WIFI, NFC or other RF communication means.

As per claim 10, O'BRIEN discloses:
wherein said devices are operable to be monitored and controlled remotely [0021] In some embodiments, the courier may also use the key fob while shopping or picking up items for the customer. The courier can scan items on the shopping list into their smart device. If the system finds they match the customer's shopping list, the system can add the item to the blockchain and authorize payment to the store. In some embodiments, the customer can also have a key fob to streamline transactions. The fob can communicate using low power Bluetooth, WIFI, NFC or other RF communication means..

As per claim 11, this claim recites limitations similar to those recited in claim 1, and is therefore rejected for similar reasons.

As per claim 12, O'BRIEN discloses:
wherein the intermediaries include at least one of middlemen, brokers and agents. [0053] FIG. 7 illustrates a block diagram 700 of a blockchain-based process for identifying various types of couriers. The courier can be in any suitable form, and may include, but not limited to, digital couriers, autonomous couriers, third-party couriers, third-party logistics, and enterprises. Claims
6. The method of claim 1, wherein the plurality of couriers include at least one of: a digital courier, an autonomous courier, a third-party courier, a third-party logistics courier, and an enterprise.

As per claim 13, O'BRIEN discloses:
wherein the central processing module is configured to record all transactions and operable to produce a certification of the transactions including proceeds from farm produce sales for a predetermined time period for each respective said farmers. [0030] FIG. 2 illustrates an exemplary blockchain based on interactions between a pluralities of parties for transferring a product using the network 100 of FIG. 1. A blockchain is a distributed digital ledger which is communicated electronically between the devices. Each transaction recorded within the digital ledger is a block which can be hashed or otherwise encrypted. As new transactions are added to the digital ledger, each transaction's veracity can be tested against the previous ledger stored by the devices, and can, in some configurations, require confirmation from a defined percentage (usually 50%) of the devices to be added to the blockchain.

As per claim 15, O'BRIEN discloses:
wherein the finance unit is configured to make automatic payments to the farmer and the vendors upon receipt and acceptance of produce by the retailer. ([0018] In some embodiments, the disclosed method and system can be used for crowdsourced delivery of products through virtual currency. In such cases, customers can pay using virtual currency. Sellers can be paid through virtual currency. Couriers can be paid through virtual currency. Retailers can be paid through virtual currency.. Thus, all parties involved can track the delivery package throughout its delivery life… [0070] At step 822, the courier may be paid via the computer generating the order when the delivery of the order is confirmed. When the customer confirms the delivery, the system may automatically pay the courier via virtual or digital currency).

As per claim 17, O'BRIEN discloses:
wherein each of said plurality of modules is configured to selectively and operatively connect with a plurality of handheld devices.([0076] The basic components and appropriate variations are contemplated depending on the type of device, such as whether the device 900 is a small, handheld computing device, a desktop computer, or a computer server)

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over O'BRIEN (US 20190266568 A1) and further in view of  WIPPERSTEG  (EP 1875792 B2) and further in view of CHE (CN 105931062 A).

As per claim 3, O'BRIEN does not specifically disclose:

wherein the harvesting module comprises a farm computer, a handheld device operably connected to the farm computer, and a recording device connected to the farm computer. 

However, CHE (CN 105931062 A) discloses in : [0026] In some configurations, communications between the devices can take the form of a blockchain, where each request and response made by devices can be added to the blockchain ledger. As any device takes an action (sending a request, sending a response to a request), that information is added to the blockchain. More specifically, the request, response, or other action is hashed into the previous blockchain. This new, updated blockchain is then distributed to the other devices within the group,,,(3) using suitable detection method for related products to the farm produce detection and forms a detection database, and inputting the relative data cloud data central processing system; the flow quality management system (4) comprises a handling management module. transportation management module, a transportation environment management module, a storage management module and a database management module, said loading and unloading managing module is used for loading and unloading process of the loading and unloading tool and farm produce quality management.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Bossert in the systems of Rose and Granucci, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim(s) 5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over O'BRIEN (US 20190266568 A1) and further in view of  WIPPERSTEG  (EP 1875792 B2) and further in view of WOYTOWITZ (CA 2819066 A1).
	As per claim 5, O'BRIEN doesn’t specifically disclose:
is configured such that each of the modules is custom programmable.
However, WOYTOWITZ (CA 2819066 A1) discloses in the Detailed Description:   Thus, steps 325, 330, 335, 340, 345 and 350 will be executed repeatedly until every mention group in the plurality of mention groups has had every one of its group members compared by every other group member multiple times in accordance with the multiplicity of comparison algorithms. Thus, if the system creates N mention groups, each having M mention objects, and also provides a set of X comparison algorithms, then the two programmatic loops described above would operate to perform a total of Y comparisons, where Y = N * [X *(M-1)!] When it is determined at step 350 that all of the mention groups have been processed, then, in preferred embodiments, the resulting collection of mention objects and entity objects are reviewed and flagged for inconsistencies by an automated quality assurance module 78, or alternatively, reviewed and flagged for inconsistencies by a human operator. See Step 355. Mention objects assigned to flagged entity objects may then be set aside and/or manually re-assigned to different entity objects to resolve the inconsistencies.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by WOYTOWITZ in the systems of O'BRIEN, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 6, O'BRIEN doesn’t specifically disclose:
is configured such that at least one of the modules is replaceable.

However, WOYTOWITZ (CA 2819066 A1) discloses in the Detailed Description:  the data harvesting module cScore replaces the existing one for the comparison pair.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by WOYTOWITZ in the systems of O'BRIEN, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim(s) 7, 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over O'BRIEN (US 20190266568 A1) and further in view of  WIPPERSTEG  (EP 1875792 B2) and further in view of ROFOUGARAN  et al (CN 102670306 A) .

As per claim 7, O'BRIEN doesn’t specifically disclose:
wherein the blockchain technology comprises an integrated blockchain network including hyperledger fabric, which is selectively and/or collectively sharable, replicable and immutable at said plurality of modules.

However, ROFOUGARAN  et al (CN 102670306 A) discloses in  [0192] Picture 8 is the exemplary diagram of biomedical unit embodiment of FIG. 10, the bio-medical unit comprises energy harvesting module 46, a communication module 48, a processing module 50, memory 52 and one or more function module 54. processing module 50 may be a single processing device or multiple processing devices. of such a processing device may be a microprocessor, micro-controller, digital signal processor, microcomputer, central processing unit [0267] Picture 30 is one embodiment of the present garment 275, the garment comprising a clothing fabric 271 (e.g., cotton, a moisture absorbing material, polyester, etc.) and a plurality of integrated on the bio-medical units (BMU) 275 (inner bag (small peelability) e.g., in seam of the garment and/or the garment 267). each 10 of the bio-medical unit comprises energy collecting module 46, communication module 48, processing module 50 and at least one function module 255. the bio-medical unit 10 and wireless communication device 28 communicate through their respective communication unit 235.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by ROFOUGARAN  et al in the systems of O'BRIEN, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 16,  O'BRIEN doesn’t specifically disclose:
wherein the blockchain technology comprises an integrated blockchain network including hyperledger fabric, which is selectively and/or collectively sharable, replicable and immutable at said plurality of modules. 

However, ROFOUGARAN  et al (CN 102670306 A) discloses in:  [0192] Picture 8 is the exemplary diagram of biomedical unit embodiment of FIG. 10, the bio-medical unit comprises energy harvesting module 46, a communication module 48, a processing module 50, memory 52 and one or more function module 54. processing module 50 may be a single processing device or multiple processing devices. of such a processing device may be a microprocessor, micro-controller, digital signal processor, microcomputer, central processing unit [0267] Picture 30 is one embodiment of the present garment 275, the garment comprising a clothing fabric 271 (e.g., cotton, a moisture absorbing material, polyester, etc.) and a plurality of integrated on the bio-medical units (BMU) 275 (inner bag (small peelability) e.g., in seam of the garment and/or the garment 267). each 10 of the bio-medical unit comprises energy collecting module 46, communication module 48, processing module 50 and at least one function module 255. the bio-medical unit 10 and wireless communication device 28 communicate through their respective communication unit 235.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by ROFOUGARAN  et al in the systems of O'BRIEN, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim(s) 14, 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over O'BRIEN (US 20190266568 A1) and further in view of  WIPPERSTEG  (EP 1875792 B2) and further in view of WINTEMUTE et al (CN 110800017 A).
As per claim 14, O'BRIEN doesn’t specifically disclose: 
wherein the central processing module is configured to produce guidance on demand to the farmers on growing a variety of produce and processing thereof, produce marketability, and minimum viable price for the produce.

However, WINTEMUTE et al (CN 110800017 A) discloses in:  Description
farmer accomplished using charging barrel 102 activity (FIG. 4, operation 414). a farmer can be any one of in a variety of ways and in any one of a variety of reasons to finish administration activity, all of which fall within the scope of the present invention. In other words, embodiments of the present invention are not limited to used in combination with the planting device. the administration device can be equipped to the appliance of each type, these tools for before the growth cycle of the plant associated with the product of the administration at any point during or after, according to the application of input instructions for use in applying agricultural and/or horticultural input. without limitation, according to the invention, the charging barrel or the product container RFID tags may be aircraft, unmanned aerial vehicle and golf course or turf administration device use. farmer, for example by applying all the products specified by the predetermined map 106 to finish the product 106 is applied to the field. product, in this case, the cartridge 102 can contain or do not contain an amount of 106. As another example, the barrel 102 can be completely depleted the product 106 storage, and farmer can respond to such a depletion of the product 106 to finish the administration activities.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by WINTEMUTE et al in the systems of O'BRIEN, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 18, O'BRIEN doesn’t specifically disclose: 
wherein the central processing module is configured to produce guidance on demand to the farmers on good agricultural practices (GAP) so as to verify that the produce is grown, packed, handled and stored according to the United States Department of Agriculture guidelines without causing or minimally causing contamination thereof. 

However, WINTEMUTE et al (CN 110800017 A) discloses in:  Description
farmer accomplished using charging barrel 102 activity (FIG. 4, operation 414). a farmer can be any one of in a variety of ways and in any one of a variety of reasons to finish administration activity, all of which fall within the scope of the present invention. In other words, embodiments of the present invention are not limited to used in combination with the planting device. the administration device can be equipped to the appliance of each type, these tools for before the growth cycle of the plant associated with the product of the administration at any point during or after, according to the application of input instructions for use in applying agricultural and/or horticultural input. without limitation, according to the invention, the charging barrel or the product container RFID tags may be aircraft, unmanned aerial vehicle and golf course or turf administration device use. farmer, for example by applying all the products specified by the predetermined map 106 to finish the product 106 is applied to the field. product, in this case, the cartridge 102 can contain or do not contain an amount of 106. As another example, the barrel 102 can be completely depleted the product 106 storage, and farmer can respond to such a depletion of the product 106 to finish the administration activities.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by WINTEMUTE et al in the systems of O'BRIEN, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akiba Robinson whose telephone number is 571-272-6734. The examiner can normally be reached on Monday-Friday 9am-5:30pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (I N USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703) 305-3900.
July 14, 2022
/AKIBA K ROBINSON/Primary Examiner, Art Unit 3628